DISSENTING OPINION
By LEVINE, J.
I am of the opinion that even though the parties have entered into an agreement or arrangement pertaining to all matters of alimony and support of a child, and even though the court in it? original decree used this agreement between the parties as a basis for its own decree and *506substantially incorporating said arrangement or agreement between the parties in its decree, that the court nevertheless may, upon a proper showing, modify the terms of the decree. Especially is it true when the decree deals in part with provision for the maintenance, support and education of a child.
A perusal of the original decree shows that in the main the court placed certain obligations upon Gordon Stouffer, the husband and father, and likewise conferred certain benefits on him by conferring upon him the right of .visiting the child at least once a week. The original decree is silent on the mooted question here as to whether the mother had the right to take the child to the State of Delaware or anywhere outside the jurisdiction of the court. I am inclined to the view that unless the court specifically permits the child to be taken to another jurisdiction that neither parent would have any legal right to take the child to another state and outside of the jurisdiction of this court. Before this can be done, the party desiring to take the child outside the jurisdetion of the court must apply to the court by motion, and upon a proper showing the court may or may not grant' this permission.
So far as the record in this case is concerned, the child was taken by the mother to the State of Delaware and outside of the jurisdiction of the Common Pleas Court without authority or permission from the court so to do. This act of taking 1he child outside of the jurisdiction without the permission of the court effectively destroys the substantial benefit conferred upon the father to visit the child once a week.
The original decree must be read as one. The burdens imposed upon the father and the benefits conferred upon him are part and parcel of the same order. The court may, in the exercise of sound discretion refuse to enforce the obligations or burdens imposed upon the father if by the act of the other party the benefits accorded him in the same decree are denied. It is a disciplinary power which is inherent in the court to enable it to enforce its decrees.
It is urged that the court abused its discretion in making this radical reduction in the amount of allowance by way of alimony and support of the child without first affording Mrs. Stouffer an opportunity to bring the child back into this jurisdiction.
Granting that there is substance to this contention it would not require a reversal of the case as the power to modify is conferred upon this court by the Constitution of Ohio. This court can make the order which should have been made in the Common Pleas Court. This court can very well attach a condition to the order of reduction made by the Common Pleas Court and thereby affording Mrs. Stouffer an opportunity to return the child to the jurisdiction of this court within a reasonable time.
The majority of this court seems fully agreed that the Common Pleas Court may by way of discipline and to enable it to enforce its own orders withhold the enforcement of the obligations imposed upon the father in this decree in order to compel the other party not to deprive him of the benefits accorded him by the same decree. This court with the record before it can accomplish legal and just results by exercising its own power of modification.